Beck, J.
l. ofotciai, judge.' — I. The first point made by appellants’ counsel is this: The collection or receipt of moneys from executors, or others settling estates, in satisfaction of claims filed and allowed against them, was no part of the official duties of a county judge, and his securities were, therefore, not liable upon his official bond for moneys so received and not paid to the party entitled thereto.
Chapter 119 of the acts of the ninth general assembly requires each county judge to give bond, with two or more sureties, in a sum not less than $10,000 “ conditioned for the faithful discharge of his duties as such judge.” Revision, section 554 prescribes the form of bonds to be given by civil officers; it is substantially the same as the instrument sued on in this case.
The duties of a county judge, at the time of the transactions complained of in the petition, were those which are usually discharged by courts of probate, pertaining to the settlement of estates, the guardianship of minors, étc. He was authorized to act as his own clerk and to keep his own records. Rev., §§ 242, 347. He had jurisdiction in all matters relating to the settlement of estates, and could enter judgments against executors and administrators and their securities for money not paid in accordance with his *275order, to be enforced by execution issued by him. Rev., §§ 2304, 2419, 2420. A judgment entered by him could have been discharged by payment as other judgments. This court has held that the clerk of the district and circuit courts is authorized to receive money in satisfaction of judgments in those courts, though there is no statute expressly prescribing that it is his duty to do so. Morgan v. Long et al., 29 Iowa, 434. Now, in case of a judgment entered by the county judge the defendants therein would have had the right to pay it. In case of the non-residence of the party entitled to the money, and in other cases, it could not have been satisfied unless by the receipt of the money by the clerk or by the judge. So in case of the return of an execution by the sheriff with the amount of the judgment collected thereon. It was the sheriff’s duty to pay over the money with the writ, and there must have been some one authorized to receive it. In such cases, as the judge was clothed with authority to act as his own clerk, it was his duty to receive the money. If he was authorized to receive money, he was liable, with his securities, upon his official bond, for failure to pay it over to the party entitled to receive it. For the very same reasons it was his duty to receive money in proper cases from an executor, upon claims filed and allowed against. the estate, and he was liable therefor in the same manner.
Chapter 119 of the acts of the ninth general assembly repealed Revision, section 277, which required the bond of a county judge to be conditioned for the payment of sXL^pulliG moneys that should come into his hands, and provides that the instrument shall obligate the officer for the faithful discharge of his duties. Its form, as we have seen, is provided for by Revision, section 554, and is the same as that of all bonds required of officers who are intrusted with public money or money of individuals. This appears to express quite clearly the legislative interpretation of the law, to the effect that county judges in the discharge of their duties were *276authorized to receive money in proceedings before them. We are quite sure that such was the general understanding of these officers themselves, and of all persons doing business with them, and before the office was abolished, the practice very extensively, if not uniformly, prevailed, in certain cases, to pay money of estates into the hands of the judges. It follows that the receipt of the money and failure to pay it over by the defendant, Harris, was a breach of the conditions of the bond sued on.
_fllling blanks. II. Appellants claim that, as the bond was signed by them in blank, they are not bound by it. ■ But the finding of the court as to the facts, that it was executed ijy them in the expectation (and of course with their knowledge and consent) that the blanks would be properly filled as it now appears, is an answer to this objection. By their act in signing and delivering the instrument to Harris, expecting and knowing he would fill the blanks in a certain manner, fully empowered him so to do. It is not claimed that they were filled in a manner not thus authorized.
The foregoing are the only points made by appellants. Upon our ruling thereon the judgment of the district court must be
Affirmed.